Citation Nr: 1032070	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted a temporary 100 percent evaluation from June 14, 
2005 to September 30, 2005, for hospitalization, and denied an 
increased evaluation for PTSD in excess of 50 percent.  A 
September 2007 rating decision granted a temporary 100 percent 
evaluation for hospitalization from April 4, 2007, to May 31, 
2007.

In August 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of that 
hearing is of record.

The issue of entitlement to TDIU arises as a result of the 
Board's decision herein and is addressed in the REMAND portion of 
the decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence, overall, reflects that the appellant's PTSD results 
in anxiety, depression, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful circumstances, 
resulting in occupational and social impairment with deficiencies 
in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, but not more, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for an increased 
evaluation for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and/or an effective date will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of the 
five elements of a "service connection" claim, to include an 
increased rating claim.

In VA correspondence to the appellant dated in July 2005, he was 
informed of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

Further, an April 2006 letter advised the appellant as to what is 
for consideration in the assignment of a disability rating and an 
effective date, in the event of award of any benefit sought, 
consistent with Dingess/Hartman.  Although this letter was not 
sent prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently provided 
adequate notice, he was provided time to respond with additional 
argument and evidence, and the claim was readjudicated and a 
supplemental statement of the case (SOC) was provided to the 
appellant in December 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
September 2005 and December 2008.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA, records of which are in the file), and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 2005 
and December 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  PTSD

Legal Criteria

Turning to the merits of the appellant's claim, disability 
evaluations are determined by comparing a veteran's present 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Thus, the Board must consider whether the appellant is 
entitled to staged ratings at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the appellant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A GAF 
score of 31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school.  A GAF score of 21 to 30 indicates 
that the examinee's behavior is considerably influenced by 
delusions or hallucinations, has serious impairment in 
communication or judgment, or is unable to function in almost all 
areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

The appellant was awarded service connection for PTSD in May 
1991, and assigned an evaluation of 30 percent.  A February 2004 
rating decision granted an increased evaluation of 50 percent for 
PTSD.  In May 2005, the appellant filed a claim for an increased 
evaluation for PTSD.  An April 2006 rating decision granted a 
temporary 100 percent evaluation from June 2005 to September 30, 
2005, for hospitalization.  A September 2007 rating decision 
granted a temporary 100 percent evaluation for hospitalization 
from April 4, 2007, to May 31, 2007.  

Based on a thorough review of the record, the Board finds that 
the evidence supports a 70 percent evaluation for PTSD.  The 
record, as discussed below, shows that the appellant's PTSD 
causes occupational and social impairment with deficiencies in 
most areas.

The appellant's PTSD is currently evaluated at 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

To warrant the next-higher 70 percent evaluation under Diagnostic 
Code 9411, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

In order to achieve the maximum schedular evaluation of 100 
percent, the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.

The appellant's medical records reflect a nonservice-connected 
Axis I diagnosis of bipolar disorder.  See September 2005 VA 
examination report; December 2008 VA examination report.  
However, most of the medical records do not specifically indicate 
what symptoms are attributable only to the nonservice-connected 
disability.  The December 2008 VA examiner specifically noted 
that it was difficult to determine the unique impact his bipolar 
disorder had on his functioning.  A letter from a VA psychiatrist 
dated August 29, 2005, states that bipolar disorder caused PTSD 
symptoms to escalate.  Thus, the Board will, for the limited 
purpose of this decision, attribute all psychiatric signs and 
symptoms to her service-connected PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition). 

The Board notes that during the period on appeal, the appellant 
was hospitalized for PTSD, and twice assigned a 100 percent 
evaluation for hospitalization over 21 days per 38 C.F.R. § 4.29.  
Specifically, the appellant was hospitalized for 24 hours in May 
2005 because of thoughts of suicide and crying due to his PTSD.  
See May 2006 VA discharge summary.  (The appellant was separately 
hospitalized from May  to June 2005 for substance abuse 
treatment.)  He was hospitalized in July 2005 for anger and 
crying spells, and from June to September 2005 for a PTSD 
program.  The appellant was also hospitalized from April to May 
2007 for PTSD.  See June 2007 VA discharge summary.  The Board 
finds that these periods of hospitalizations are highly probative 
evidence showing the appellant was not stable during this period 
and continually suffers from occupational and social impairment 
with deficiencies in most areas.  See 38 C.F.R. § 4.126(a) 
(noting that the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a Veteran's capacity for 
adjustment during periods of remission are for consideration by a 
rating agency).

In an August 3, 2005 letter, R.W., M.D., a VA psychiatrist, 
opined that the appellant was not going to be able to obtain or 
maintain any type of employment now or in the future due to the 
severity of his PTSD symptoms and the amount of medication needed 
to help control these symptoms.  In an August 29, 2005, letter, 
Dr. R.W. stated that the appellant had reported having periods of 
crying spells at work and not being able to perform at a level of 
competency.  Dr. R.W. noted that during the first few weeks of 
participating in the aforementioned PTSD program, the Veteran 
began to exhibit symptoms of panic attacks, unprovoked periods of 
violent thoughts about Vietnam, or impaired compulsive control, 
and mania/psychosis.  He could not adapt to the program nor 
establish and maintain effective relationships.

The appellant experienced panic and depression throughout the 
period on appeal.  The September 2005 VA examination report 
indicates that the appellant reported having increased anxiety in 
the form of panic attacks that lasted up to two days.  A January 
2006 VA treatment record noted that the appellant had periodic 
anxiety.  In a September 2007 VA treatment record the appellant 
noted that he was often depressed.  

The appellant's VA treatment records reflect that he experienced 
some suicidal ideation.  In the September 2005 VA examination, 
the appellant denied having current suicide ideation, but noted 
that he had strong thoughts about taking his life in the spring 
of 2005.  In the December 2008 VA examination, the appellant 
reported having persistent and passive thoughts of suicide with 
no intent or plan.  He denied having homicidal thoughts.  
However, he reported that he was afraid he might hurt someone 
because of his irritability if he returned to work.         

The December 2008 VA examination report indicates that the 
appellant reported ongoing symptoms of depression that included 
depressed mood, feelings of hopelessness, anhedonia, low self-
esteem and hypersomnia.  He also reported having depression in 
the September 2005 VA examination.  The appellant's VA treatment 
records reflect that he frequently complained of depression.  A 
March 2006 VA treatment record noted that the appellant felt 
depressed, had low energy and could not sleep through the night.  

At the December 2008 VA examination, the appellant reported 
having short term memory difficulties due to attention and 
concentration problems.  However, the examiner noted that there 
was no obvious evidence of this.  The September 2005 VA examiner 
noted that the appellant was very tangential and difficult to 
follow during the examination.

The September 2005 VA examiner described the appellant as mildly 
unkempt and very angry.  The December 2008 VA examiner noted that 
there was mild neglect of the appellant's appearance.  The 
examiner also noted the appellant wrung his hands and was tense.  
The appellant's speech was slightly pressured and his affect was 
constricted.  The appellant's mood was anxious and depressed.  In 
the August 2009 Board hearing, the appellant stated that he does 
not care about his personal hygiene, and only takes a shower and 
shaves because his wife tells him to do so.  See August 2009 
Hearing Transcript, at page 11.  

The December 2008 VA examiner found that the appellant had 
moderate to severe impairment in psychosocial functioning.  The 
appellant reported having one friend and rarely socializing with 
people outside of his immediate family.  His family relationships 
appeared to be functioning generally well, and he had regular 
contact with his wife, children and grandchildren.  He left his 
house only with great effort and had very little meaningful 
activities that occupy his time.  In the August 2009 Board 
hearing, the appellant stated that he had one friend, whom he 
never calls.  See August 2009 Hearing Transcript, at page 12.        

The appellant reported having nightmares and intrusive thoughts 
throughout the period on appeal.  The September 2005 VA 
examination report indicated the appellant experienced 
nightmares.  The December 2008 VA examination report noted that 
the appellant described having intrusive thoughts and nightmares 
approximately two to three times a week.   

During the period on appeal, including the December 2008 VA 
examination, the appellant frequently had GAF scores of 45, 
indicating serious symptoms or serious impairment in social, 
occupational functioning.  The appellant's highest GAF score in 
the record is 65, recorded in May 2005, a few weeks before the 
appellant filed his claim for benefits.  A GAF score of 65 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning.  The September 2005 VA 
examiner found the appellant had a GAF score of 39, indicating 
some impairment in reality testing or communication or major 
impairment in several areas, such has work, family relations, 
judgment, thinking or mood.  The appellant's GAF scores indicate 
he has serious impairment in social and occupational functioning, 
consistent with an evaluation of 70 percent for PTSD.

The Board finds that the above evidence warrants an evaluation of 
70 percent for PTSD.  The Board finds that evidence shows that 
the appellant's PTSD had been productive of severe occupational 
and social impairment.  The appellant's GAF scores of 39 and 45 
indicate he had serious to major impairment.  The December 2008 
VA examiner found that the appellant's PTSD symptoms resulted in 
deficiencies in thinking, work, and mood.  The Board also finds 
it significant that two VA psychiatrists, R.M. and R.W., found 
that the appellant was unable to maintain employment.  See March 
2006 VA treatment record and May 2007 R.W. letter.

The Board recognizes that the appellant's PTSD symptomatology has 
not demonstrated all the criteria for a 70 percent evaluation.  
However, as stated in 38 C.F.R. § 4.21, it is not expected that 
every single symptom within a set of diagnostic criteria be 
exhibited.  Indeed, the appellant has not described obsessional 
rituals which interfere with routine activities or spatial 
disorientation.  Nevertheless, with resolution of any doubt in 
favor of the appellant, the Board finds his overall disability 
picture is more nearly approximated by a 70 percent evaluation.  
38 U.S.C.A. § 5107. 

To achieve the next-higher 100 percent rating under Diagnostic 
Code 9411, the evidence must show total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The Board finds that the overall weight of the evidence shows 
that the appellant does not have occupational and social 
impairment of such severity as to allow for a finding that his 
disability picture is more analogous to the next-higher 100 
percent rating under Diagnostic Code 9411.  The December 2008 VA 
examiner specifically found the appellant did not have total 
occupational and social impairment due to PTSD.  Further, the 
appellant has managed to maintain a friendship with one person 
outside of his family, and the December 2008 VA examiner noted 
that his relationships with his family members appear to be 
satisfying.  He denied marital or family discord secondary to his 
mental health symptoms.  Although the appellant reported having 
auditory hallucinations in the September 2005 VA examination and 
in the August 2009 hearing, his VA treatment records reflect that 
he consistently denied having hallucinations throughout the rest 
of the period on appeal.  The appellant denied homicidal ideation 
in his September 2005 and December 2008 VA examinations and VA 
treatment records.  Additionally, the appellant's lowest GAF 
score of 39 indicates no more than major impairment in several 
areas.  In January 2009, the appellant had a GAF score of 50 and 
in February 2009, the appellant had a GAF score of 55 and 
reported that he felt his mood was improved.  GAF scores of 50 
and 55 indicate no more than moderate difficulty in social or 
occupational functioning.  

The appellant's symptoms were also consistent throughout the 
period on appeal.  The December 2008 VA examiner noted that his 
symptoms had not increased in frequency when compared to his 
September 2005 VA examination report.   Thus, the Board finds 
that staged ratings are not warranted.  

In sum, the weight of the available evidence demonstrates that 
the appellant's service-connected PTSD warrants a 70 percent 
rating, but no higher.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate. The appellant has not reported significant treatment, 
hospitalization or symptoms unaccounted for by the ratings 
schedule.  As a result, it does not appear that the appellant has 
an "exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.


ORDER

Entitlement to an evaluation of 70 percent for PTSD is granted, 
subject to the laws pertinent to the disbursement of monetary 
funds.


REMAND

The Board observes that, while a claim for a total disability 
rating based upon individual unemployability (TDIU) was 
previously adjudicated by the RO as a separate freestanding claim 
in June 2007 and May 2009 rating decisions, in light of the 
recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), 
entitlement to TDIU is properly considered as part of the 
determination of the appropriate disability rating rather than as 
a separate claim.  As the Board has granted an increased 
evaluation of 70 percent for the appellant's service-connected 
PTSD and two VA psychiatrists have opined that his PTSD limits 
his ability to maintain employment, the Board finds that the 
claim for TDIU must be remanded to the RO for adjudication in 
light of this Board decision and in consideration of the criteria 
for a claim for entitlement to TDIU based on the provisions of 
38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should perform any additional 
development as necessary in order to 
adjudicate the appellant's claim for TDIU 
pursuant to the provisions of 38 C.F.R. 
§ 4.16 (2009).

2.  Adjudicate the issue of entitlement to 
TDIU.  Notice of the determination and the 
appellant's appellate rights should be 
provided to the appellant and his 
representative.  The appellant should be 
informed that, if the benefit sought is not 
granted, he must timely file and complete an 
appeal in order to perfect an appeal of the 
TDIU issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


